Appeal from order *461of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about October 29, 2010, which adjudicated appellant a juvenile delinquent upon his admission that he had committed an act that, if committed by an adult, would constitute the crime of possession of an imitation firearm, and placed him in the custody of the Office of Children and Family Services for a period of 12 months in a limited secure facility, unanimously dismissed, without costs, as moot.
Appellant challenges the dispositional order, asserting that the court should have granted his request for a third adjournment of the dispositional hearing. Since appellant has completed his placement, and since he does not challenge the juvenile delinquency adjudication, this appeal is moot (see e.g. Matter of Rene A., 34 AD3d 223 [2006]). In any event, the denial of the adjournment was a proper exercise of discretion under the circumstances presented, and the placement was the least restrictive dispositional alternative. Concur — Sweeny, J.E, Moskowitz, Abdus-Salaam, Román and Feinman, JJ.